Citation Nr: 1613627	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-30 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to service-connection for tinnitus.

3.  Entitlement to service-connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 50 percent disabling for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total evaluation based on unemployability (TDIU) due to service-connected disabilities, to include as on an extraschedular basis, for the period prior to October 22, 2012. 

6.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease. 



REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and from November 2004 to November 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2010, September 2010, September 2011, September 2013, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in the claims file.

The Board previously remanded this appeal in March 2015.  At that time, the Board also remanded a claim for service connection for Parkinson's disease, which was granted in full while on remand.  The present appeal for a higher initial rating for Parkinson's disease is in response to the Veteran's notice of disagreement with the initial rating assigned.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claim for a TDIU, the Board acknowledges that while on remand, the Agency of Original Jurisdiction (AOJ) granted a TDIU, effective October 22, 2012.  However, such grant was not a complete grant of the benefit sought.  In this case, the Veteran contends that he is unemployable due to PTSD and Parkinson's disease, which are both service-connected and for which higher initial ratings are currently on appeal, with effective dates earlier than October 22, 2012.  As appeals for higher initial ratings remain on appeal, the claim for a TDIU prior to October 22, 2012 also remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the issue is remanded for readjudication regarding the period in question.  

The issues of entitlement to higher initial ratings for PTSD and Parkinson's disease, as well as entitlement to a TDIU prior to October 22, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss was incurred in service.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to service connection for sleep apnea and tinnitus, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted and the claim will be considered as a normal claim for service connection.  See Wagner, 370 F.3d at 1094 (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322  (2015)). 

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.  Bilateral Hearing Loss

In addition to the regulations cited above, with respect to hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

In this case, there is no dispute that the Veteran has a current hearing loss disability, bilaterally.  See e.g., January 2007 audiogram which noted auditory thresholds meeting the requirements set forth in 38 C.F.R. § 3.385.  Thus, the first required element, a current disability, has been met. 

The Veteran maintains that his current bilateral hearing loss is directly related to noise exposure during his second period of active service.  Alternatively, he argues that any pre-existing hearing loss was permanently aggravated by noise exposure during the second period of active service.  He reported to the July 2015 VA examiner that he exposed daily to aircraft noise, mortar attacks and control blasts.  

The Board further finds that the Veteran competently reported that he was exposed to jet engine noise in service while he worked near a flight line.  The Veteran has provided statements regarding noise exposure in service.  Specifically, he offered sworn testimony describing his noise exposure as follows: "jets, on full after burners, because they had to be at certain level before they crossed the perimeter, were from here to the street, and it was physically impossible to put hearing protection in every time a jet went off. They sent up four jets every 15 minutes, 24 hours a day, and we had aircraft that we worked on. We were an aviation aircraft support unit. Aircraft would come in, still running, right past our office, I mean, it was a safe enough distance, but for hearing and, the F-16's, the jets, are the ones that really started, I noticed right away, you could put your fingers in your ears, you could do whatever, you couldn't block it out..." Transcript page 20.    

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this case, the Veteran's military occupational specialty was in an aviation aircraft support unit.  See DD-214 and Transcript page 20.  The September 2009 VA examiner also discussed that the Veteran's job was as a tools and parts attendant, working on aircraft.  Based on the foregoing, the Board finds the Veteran's statements to be credible as they are consistent with the place, type and circumstances of his service during deployment. 

Thus, the question that remains is whether the Veteran's current bilateral hearing loss was caused or aggravated by the in-service noise exposure. 

As discussed in the March 2015 remand, pre-deployment and post-deployment hearing tests are not of record for the active duty period from November 2004 to November 2005.  However, an October 2001 audiogram indicates that the Veteran's bilateral hearing loss may have pre-existed service entrance in November 2004.  The Board sought a VA opinion regarding the same and in July 2015, a VA audiological examiner determined that there was clear and unmistakable evidence that the Veteran's bilateral hearing loss preexisted active service beginning in November 2004, as evidenced by the October 2001 audiogram. 

However, the July 2015 VA examiner was unable to identify clear and unmistakable evidence that the pre-existing hearing loss had not been aggravated by service or that it had not progressed beyond its natural progression.  As there is not clear and unmistakable evidence that any pre-existing hearing loss was not aggravated by service or that it had not progressed beyond its natural progression during service, the presumption of soundness is not been rebutted and the Board will proceed to evaluate the case as one for service connection.  

The Board observes that the evidence of whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure is, at least, in relative equipoise.  As an initial matter, the evidence indicates that there was a permanent increase in the Veteran's hearing loss disability between the October 2001 audiogram and the January 2007 audiogram, which was obtained more than one year following discharge from the Veteran's second period of service.  The July 2015 VA examiner determined that the increase was permanent as it was noted again at VA examinations in September 2009 and July 2015.  Moreover, the evidence is at least in equipoise with respect to the increase in severity being due to service.     

Weighing in favor of the claim is the July 2015 VA examiner's finding that the Veteran's pre-existing bilateral hearing loss was aggravated beyond normal progression during military service.  The examiner's rationale included a finding that the cause of the Veteran's hearing change could not be made with certainty as there is a "sketchy" history of audiograms in the service treatment records.  In this regard, the examiner noted that all hearing threshold shifts could be established as vocational/avocational related, but the examiner also noted that because there is no clear evidence by way of audiogram following active service and because the Veteran was in a combat area and reported exposure to combat noise, the benefit of the doubt must go to the Veteran.  

Also weighing in favor of the claim is a November 2008 National Guard audiogram which noted the Veteran's report that he experienced a noticeable decrease in hearing following deployment.  The Board finds the Veteran's report to the National Guard audiologist particularly credible as the statement was made prior to the time that he filed his claim and not in connection with a claim for benefits. 

Weighing against the claim is the July 2015 VA examiner's explanation that the increase in severity could be due to vocational noise exposure as a carpet installer and recreational noise exposure from motorcycle riding.  Also weighing against the claim is the September 2009 VA examiner's statement that it appears that the Veteran sustained the majority of his hearing loss apart from active military service. 

The Board finds it significant that even given the Veteran's vocational and avocational history, the July 2015 VA examiner was unable to find clear and unmistakable evidence that the increase in hearing loss was due to the Veteran's non-military noise exposure.  The Board also finds it significant that the examiner ultimately determined that the permanent shift in the Veteran's hearing disability was aggravation beyond the normal progression, which occurred during military service.  The Board has no reason to reject the positive opinion. 

In light of the foregoing, the Board resolves all doubt and finds that the evidence is at least in equipoise.  As such, service connection should be granted for the Veteran's bilateral hearing loss. 

      b.  Tinnitus 

With respect to the Veteran's claim for tinnitus, he contends that his tinnitus is directly related to the noise exposure in service, or alternatively secondary to his bilateral hearing loss.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, the Veteran reports experiencing ringing in the ears.  See e.g., November 2014 Hearing Transcript.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that he has a current diagnosis of such disorder.

As discussed above, the Board finds that the Veteran has competently and credibly reported that he was exposed to aircraft noise while performing his duties near the flight line.  Further, the Board is herein granting service connection for bilateral hearing loss.  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure or was caused or aggravated by bilateral hearing loss. 

The evidence of record is sufficient to find that the Veteran's tinnitus is directly related to service.  In this regard, the Board reiterates that service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Although it is not specifically listed, it is included as an "organic disease of the nervous system."  See Fountain v. McDonald, 27 Vet.App. 258 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).  Nevertheless, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  See Transcript page 20 ("and one day after all the aircraft were gone, I thought, my ears are still ringing, and they have been ever since, and that's when I noticed it the most was when I was there listening to the jets.")  During his hearing before the Board, and in other written statements as well as statements to VA examiners, the Veteran has consistently reported that he experienced the onset of ringing in his ears in service, and that it has continued since service.  The Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of symptomatology since such time.    

The Board acknowledges that the July 2015 VA examiner noted a July 2005 post-deployment questionnaire indicates the Veteran's denial of ringing in the ears.  However, the Board has reviewed the questionnaire and finds it is difficult to decipher which bubbles are filled in.  In this regard, it appears that the Veteran selected "no" as well as "during" in response to the question of whether he experienced ringing in the ears.  With respect to the "no" answer, the Board notes that the Veteran was still overseas at the time that he completed the questionnaire.  The Board finds his sworn testimony that he noticed the tinnitus the most the day after all the aircraft were gone, to be credible.  As such, the Board affords the July 2005 post-deployment questionnaire limited probative value. 

Additionally, in support of service connection, the July 2015 VA examiner opined that the Veteran's tinnitus was at least as likely as not caused by or a result of service noise exposure and his bilateral hearing loss, which the Board notes is now service-connected. 

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.

	c.  Sleep Apnea

In this case, the Veteran contends that his sleep apnea began while deployed during his second period of service and is due to burn pit exposure during that period of service.  Alternatively, he contends that his sleep apnea is aggravated by his service-connected PTSD. 

There is no dispute that the Veteran has a current diagnosis of sleep apnea.  In this regard, a sleep study dated in February 2011 confirmed a diagnosis of the obstructive sleep apnea syndrome hypersomnia.  Thus, the first element required for service connection has been met.

Although service treatment records do not indicate treatment for sleep apnea in service, the Board accepts the Veteran's statements that his snoring began in service as well as his statements that he was exposed to burn pits in service.  Thus, the required element regarding in-service incurrence has been met. 

For the reasons explained below, the Board finds that the third element, a nexus between the in-service incurrence and current diagnosis, is also met.

Weighing in favor of the claim is the July 2015 VA psychiatrist's opinion that the Veteran's sleep apnea is due more to the harsh respiratory conditions than PTSD.  The examiner noted that the respiratory environment was harsh in the place where the Veteran served in Iraq.  The examiner also offered an explanation that sleep apnea can be seen in combat veterans who are stationed in harsh respiratory conditions, including lots of burn pits and sandstorms, such as the place where Veteran served.  The examiner added that he had personally, often seen the development of sleep apnea with combat exposure where the respiratory environment was harsh as could be found in the place where the Veteran served.  

Also weighing in favor of the claim are medical journal articles regarding the effects of burn pit exposure, as well as competent and credible lay statements from the Veteran and M.S.  Specifically, the Veteran offered sworn testimony that his roommate in service complained of the Veteran's snoring.  Additionally, M.S. offered sworn testimony that she observed the Veteran stop breathing while snoring, as recent as one year following service.  The Veteran contends that the aforementioned symptoms began in service and have continued since service. 

Weighing against the claim is the July 2015 VA nurse practitioner's opinion that the Veteran's sleep apnea is not related to military service.  The VA nurse practitioner based the opinion on the fact that there was no evidence of sleep apnea during the Veteran's active duty service in 2004-2005.  The examiner did not address the Veteran's exposure to burn pits, the medical journal articles regarding the effects of burn pit exposure, the July 2015 VA psychiatrist's positive opinion, or the lay statements that the reported sleep apnea symptoms have continued since service.  

Having carefully reviewed the record, the Board concludes that service connection for sleep apnea is warranted.  In this regard, the Board finds that the weight of the evidence is in favor of the claim.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  In this regard, the Board resolves all doubt and finds that the July 2015 VA psychiatrist's opinion outweighs the July 2015 VA nurse practitioner's opinion.  The Board acknowledges that the VA psychiatrist is not a respiratory specialist, however, the Board notes that he is a medical doctor even though his specialty involves mental illness and not physical illness.  Thus, the Board finds the VA psychiatrist's opinion to be competent.  Further, the July 2015 VA psychiatrist provided detailed rationale for the statement that the Veteran's sleep apnea was more [likely] due to burn pit exposure.  The July 2015 VA nurse practitioner's opinion on the other hand, did not address all of the pertinent medical and lay evidence of record.  For these reasons, the Board places a higher probative value on the VA psychiatrist's opinion and finds that the positive evidence outweighs the negative opinion.   

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that sleep apnea had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for sleep apnea is granted. 

Service connection for tinnitus is granted.


REMAND

The Board's review of the case reveals that further AOJ action on the remaining claims on appeal is warranted.

As an initial matter, a remand is necessary in order to provide the Veteran with a statement of the case regarding the claim for a higher initial evaluation for Parkinson's disease.  In a May 2015 rating decision, the AOJ implemented the Board's grant of service connection for Parkinson's disease.  The Veteran submitted a notice of disagreement in September 2015, regarding the amount of the initial rating assigned.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to the determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  See Manlincon, supra.  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the claim for a higher initial rating for PTSD, in response to the March 2015 remand, the Veteran was provided with a VA examination in July 2015.  However, for the reasons explained below, the VA examination was inadequate and an additional examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Specifically, it appears that an incorrect disability benefits questionnaire (DBQ) may have been used to document the July 2015 VA psychiatric examination findings.  In this regard, the completed DBQ contains an in-depth section on the diagnostic criteria for PTSD, and lacks information regarding the frequency and severity of the Veteran's PTSD symptoms.  For example, several symptoms were listed, including flashbacks and intrusive thoughts but the frequency of such flashbacks and intrusive thoughts were not addressed.  As such, the Veteran should be afforded a new VA examination that offers a more detailed review of any social and occupational impairment.  

Further, it appears that relevant, VA treatment records are outstanding.  In this regard, the July 2015 VA examiner indicated that the Veteran is prescribed medication for anxiety and insomnia and that VA treatment records were reviewed.  However, no VA treatment records are currently associated with the electronic files.  Further, the SOCs of record do not indicate that VA treatment records were obtained or reviewed.  Thus, the outstanding  records must be obtained.  

Finally, with respect to the Veteran's claim for a TDIU prior to October 22, 2012, as discussed above, the Veteran has attributed his unemployability to service-connected Parkinson's disease and PTSD disabilities, for which initial ratings are at issue.  In this case, Parkinson's disease was granted with an effective date in April 2009 and PTSD was granted with an effective date in March 2010.  In situations such as this, VA considers the TDIU claim as applying to the entire period on appeal, which in this case, is the date of service connection for Parkinson's disease.  See Rice, supra; see also Roberson, supra.  Although the AOJ granted a TDIU following the March 2015 remand, the grant of benefits is only effective from October 22, 2012 and did not address the entire period on appeal.  Therefore, the claim for a TDIU prior to October 22, 2012, must be readjudicated by the AOJ and if not granted, a supplemental statement of the case must be issued to the Veteran and his attorney.  Further, if after adjudicating the other claims on appeal, it is determined that the Veteran's service-connected disabilities do not meet the schedular requirements for a TDIU prior to October 22, 2012, the AOJ should consider whether it is appropriate to refer the claim for extraschedular consideration. 

Additionally, regarding TDIU, while the file contains a copy of a May 2010 award determination from the Social Security Administration (SSA) regarding SSA disability due to Parkinson's disease, the associated medical records supporting the award have not been obtained.  As the Veteran claims TDIU due, at least in part, to service-connected Parkinson's disease, these records may be relevant and should be requested and obtained if available.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issue of entitlement to a higher initial rating for Parkinson's disease.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Request that the SSA furnish copies of all medical records underlying the May 2010 determination to award him SSA disability benefits.

3.  After obtaining any necessary authorization from the Veteran, all outstanding treatment records should be obtained, to include those from the Battle Creek VAMC.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


